Citation Nr: 0713333	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  00-21 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for foot fungus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Kang, Counsel

INTRODUCTION

The veteran served on active duty from June 1956 to May 1959 
and from June 1960 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  In that decision, the RO denied service 
connection for bilateral hearing loss and determined that new 
and material evidence had not been received to reopen the 
claim of service connection for foot fungus.

With regard to the service connection claim for foot fungus, 
the Board notes that the veteran testified at a personal 
hearing held at the RO before a Decision Review Officer in 
August 2000 and before an Acting Veterans Law Judge in May 
2003 who is no longer employed by the Board.  In September 
2005, the veteran was accorded another hearing that was held 
before the undersigned Veterans Law Judge.  Copies of the 
transcripts for each hearing are of record.  

In March 2006, the Board remanded the veteran's case for 
additional evidentiary development.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  Bilateral hearing loss was not manifested during the 
veteran's active service and a current hearing loss 
disability has not been etiologically related to service.

3.  In a November 2003 decision the Board denied reopening 
the veteran's claim for entitlement to service connection for 
foot fungus; the appellant did not appeal and the decision 
became final.

4.  Evidence received since the November 2003 Board decision 
relating to service connection for foot fungus is cumulative 
or redundant and does not raise a reasonable possibility of 
substantiating the veteran's claim.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and a sensorineural hearing loss was not 
demonstrated to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

2.  The Board's November 2003 decision is final.  38 U.S.C.A. 
§ 511(a), 7103, 7104(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.160(d), 20.1100 (2006).

3.  New and material evidence has not been presented to 
reopen the previously denied claim of entitlement to service 
connection for foot fungus.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in September 2001, July 2004, May 2006, and September 
2006.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

Bilateral hearing loss

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2006).  Such a determination requires a finding 
of a current disability that is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Under the applicable criteria, service connection may be 
established for any disability incurred in or aggravated by 
active service, or where sensorineural hearing loss is 
demonstrated to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

In cases involving claims of entitlement to service 
connection for hearing loss, impaired hearing will be 
considered to be a disability for VA service connection 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.

In this case, the veteran contends that he has hearing loss 
from noise exposure from his service in the Vietnam War.  
During the war, he served in the signal corps and was 
involved with communications.  He was exposed to noise from 
incoming and outgoing mortars and machine guns.  Post-
service, he worked as an electronics technician but claims he 
was not exposed to any occupational noise.  He asserts that 
his hearing loss is related to noise exposure from his 
Vietnam War service.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
veteran is competent to provide evidence of visible symptoms, 
he is not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

In reports of medical examination in June 1956, March 1959, 
June 1960, April 1963, and June 1965 the veteran scored a 
15/15 on whispered voice testing.  The veteran did not 
complain of hearing loss in the corresponding reports of 
medical history.  

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA). Those are the figures on the left of each 
column and are not in parentheses. Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI). The March 1967 separation physical examination using 
the ASA standards. Therefore, in order to facilitate data 
comparison, the ASA standards (in parentheses) have been 
converted to ISO-ANSI standards.

On the separation physical examination in March 1967, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
(5) 20
(5) 20
(5) 15
-
(5) 10
LEFT
(5) 20
(5) 20
(5) 15
-
(5) 10

Post-service, the first medical evidence of hearing loss is 
shown in a May 2004 VA audiology clinical note.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
20
25
30
LEFT
20
30
35
50
60

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The diagnosis was mild to moderate sensorineural hearing loss 
in the right ear between 4000 and 8000 Hertz and mild to 
moderately severe sensorineural hearing loss in the left ear 
between 1000 and 8000 Hertz.  

In the January 2005 rating decision, the RO denied service 
connection for bilateral hearing loss based upon these 
findings.  

In his September 2005 hearing, the veteran testified that he 
did not use hearing aids because they would not help with his 
hearing problems.  He stated that his hearing problems had 
their onset in service and was due to noise exposure from 
artillery and gunfire during the Vietnam War.  

In October 2006, the veteran underwent a VA audio 
examination.  On the authorized audiological evaluation pure 
tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
AVG
RIGHT
20
30
25
25
35
29
LEFT
20
30
35
55
60
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  
The diagnosis was bilateral high frequency hearing loss; mild 
to moderate sensorineural hearing loss between 4000 and 8000 
Hertz in the right ear; and, mild to severe sensorineural 
hearing loss between 1000 and 8000 Hertz in the left ear.  

The veteran reported a 30-year history of bilateral 
progressive hearing loss, which he attributed to noise 
exposure from gunfire during his military service.  After 
service, the veteran worked as an electronics technician for 
Lockheed and then moved into a management position.  He did 
not sustain significant non-military noise exposure.  Citing 
to the veteran's service medical records, the VA examiner 
noted that there was no evidence of hearing loss incurred 
while on active duty.  Specifically, the physician noted the 
last separation examination in which the veteran had normal 
audiometric threshold shifts and that the veteran did not 
complain of hearing loss on his separation report of medical 
history.  The VA physician noted his review of the veteran's 
claims file and concluded that his current hearing levels 
were "very compatible with his current age" and that all 
available evidence strongly indicates that the most likely 
etiology of his hearing loss would by presbycusis.  The 
examiner opined that it was less likely than not that the 
veteran's current hearing loss would be related to military 
service.  

The Board finds the October 2006 VA audio examination 
probative in establishing the etiology of the veteran's 
hearing condition.  While the VA examiner found that the 
veteran currently experiences hearing loss, he concluded that 
the veteran's complaint of hearing loss is not due to 
military service, but rather to the onset on age.  The 
examiner's opinion was based upon a review of the veteran's 
service records and the veteran's reported military and 
civilian occupational noise exposure.

Though the veteran claims that his hearing loss had its 
clinical onset in service, the service medical evidence do 
not reflect any objective findings or subjective complaints 
of hearing loss.  In fact, the first evidence of any hearing 
loss arises in October 2001, more than 30 years following his 
separation from military service in May 1967.

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for a hearing 
condition has not been met.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the- 
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).

Foot fungus

In a November 2003 decision, the Board denied the veteran's 
claim for service connection for foot fungus.  There was no 
appeal, and that decision is final. Therefore, the laws and 
regulations governing finality and reopening of previously 
disallowed claims are pertinent in the consideration of the 
current claim on appeal.

Unless the Chairman of the Board orders reconsideration, or 
one of the other exceptions to finality applies, all Board 
decisions are final on the date stamped on the face of the 
decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In 
this case, the veteran did not request reconsideration of the 
Board's decision and no other exceptions to finality apply.  
Therefore, the November 2003 decision is final as to the 
evidence then of record.  Id.  Under pertinent law and VA 
regulations, the Board may reopen and review a claim which 
has been previously denied if new and material evidence is 
submitted by or on behalf of the appellant. 38 U.S.C.A. § 
5108 (West 2002 & Supp.2006); 38 C.F.R. § 3.156(a) (2006).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In April 2000, service connection for foot fungus was denied 
because the evidence of record did not establish a foot 
fungus condition occurred during service.  The evidence 
included the veteran's service medical records, a copy of his 
physical examination at discharge, his enlisted records, 
private and VA medical records, and hearing testimony.  
Essentially, this evidence showed that the veteran had no 
complaint, treatment, or diagnosis of foot fungus in service 
and that the first complaints of foot fungus arose in October 
2001 in a private medical record.  The veteran testified that 
his foot fungus condition was related to wet conditions 
during his Vietnam War service.  He testified that he was 
given foot creams and powders to treat his foot problems in 
service and that he continued to suffer from foot fungus 
after service.  

In 2003, the Board denied service connection for foot fungus 
because the only evidence of foot fungus in service was the 
veteran's testimony, and that other evidence did not relate 
the current foot fungus to service.  

The evidence submitted since the Board's November 2003 denial 
of the veteran's claim consisted of VA treatment records 
dating from October 2001 to November 2004 and the veteran's 
September 2005 hearing testimony.  A review of these records 
reveals nothing to support the veteran's contention that his 
foot fungus condition had its clinical onset in service.  In 
a November 2003 VA physician assistant note, the topical 
cream Terbinafine (a synthetic antifungal) was listed among 
the veteran's medications.  However, these records do not 
contain competent medical evidence establishing an 
etiological relationship between the veteran's current foot 
fungus condition and service.  Further, the veteran's 
testimony with regard to his foot fungus condition was 
duplicative of previous statements regarding the etiology of 
this condition.  Accordingly, the Board concludes that 
evidence relating to an unestabliashed fact necessary to 
substantiate the claim has not been submitted; therefore the 
evidence submitted in connection with the current claim does 
not constitute new and material evidence.

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claims for service connection for foot fungus, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).
 
The evidence of a relationship between any current 
symptomatology of foot fungus and a foot fungus condition 
that was incurred during the veteran's period of active 
service are limited to the veteran's assertions; however, as 
a layperson, he is not qualified to render an opinion 
concerning the etiology of a current disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the veteran has not offered a basis to reopen 
the claim of entitlement to service connection for foot 
fungus; therefore, the Board will not reopen the claim for 
review on the merits.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2006).


ORDER

Service connection for bilateral hearing loss is denied.

New and material evidence has not been presented to reopen 
the previously denied claim of entitlement to service 
connection for residuals of foot fungus; the claim is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


